DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the communication filed on 1/28/2022. Claims 1, 5, 19 and 20 have been amended. Claims 1-20 are pending in this office action, of which claims 1, 19 and 20 are independent claims.

Response to Arguments
Applicant’s arguments, see page 7, filed 1/28/2022, with respect to the rejection of claims 1 and 19 under 35 USC 112b have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pages 7-10, filed 1/28/2022, with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered but are not persuasive.  Therefore, the rejection has been respectfully maintained.
Applicant’s arguments, see pages 10-11, filed 1/28/2022, with respect to the rejection of claim 19 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pages 11-19, filed 1/28/2022, with respect to the rejection of claims 1-20 under 35 USC 102 and 103 have been fully considered but are not persuasive. 
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
With respect to applicant’s argument regarding 35 USC 101 rejection, applicant argued on page 8, “the method requires "determining, for each record ... of the primary dataset: ... a corresponding value derived from ... the reduced secondary dataset." These elements of claim 1 require "a computer" to know all of these relationships and to "determin[e], for each record ..." such "a corresponding value" as recited in claim 1. These features of claim 1 cannot be practically applied in the mind.”
In response to applicant’s argument a: Claims recites a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgements, and opinions. The claim requires to analyze primary dataset, determine relationship between the datasets and derive corresponding values. Under the broadest reasonable interpretation this concept is collecting information, analyzing it and presenting certain results of the collection and analysis. The data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Thus, claims are directed to abstract concept.

Any combination of McDougall and/or Cruickshank does not disclose or suggest "determining, for each record of the at least one record of the primary dataset ... a reduced secondary dataset based on the filter parameters selected at the user interface" as required by claims 1 and 19 are argued on pages 11-15. 
	In response to applicant's argument b:  McDougall teaches in para 0038, The operational data (i.e., primary data) may include, e.g., Business Intelligence reports (i.e., reduced secondary data) or other Business Intelligence data that may indicate geographical areas associated with business data, such as states (i.e., filter parameter) or other locations or areas associated with sales transactions or other business events. Therefore, BI reports can be generated based on the indicated geographical areas or states.

c. 	McDougall and Cruickshank fail to disclose or suggest "determining, for each record of the at least one record of the primary dataset ... a corresponding value derived from one or more records of the reduced secondary dataset" in claims 1 and 19 (pages 11-15). 
	In response to applicant's argument c:  McDougall teaches in para 0039 FIGS. 3-6 show examples of generating aggregated geospatial elements based on geographical indicators from a set of operational data and geospatial data from a set of geographical data, such as may be performed by geospatial element creation tool 22 executing on one or more computing devices. FIG. 3 shows an image 40 of two geospatial shape files 42, 44 and a coordinate-defined point 46, in one example. In this example, geospatial shape files 42, 44 represent the states of California and Washington, and coordinate-defined point 46 is defined by a geographical indicator (in particular, a latitude-longitude coordinate set)(i.e., corresponding value) from a set of operational data.

d.	McDougall fails to disclose or suggest "determining a geospatial relationship between the record of the primary dataset and records of the secondary dataset" in claim 20. 
In response to applicant's argument d: McDougall teaches in para 0073 that Geospatial element creation tool 22 may collect one or more geographical indicators (e.g., shape files, data defining a geographical area) comprised in a set of operational data (e.g., entries, files, or other data elements in a database or data cube for Business Intelligence data of a business or other enterprise) (i.e., primary data), the geographical indicators (i.e., secondary data) indicating one or more geographical areas (172). Geospatial element creation tool 22 may generate one or more aggregated geospatial elements (e.g., sales regions or other divisions that are potentially relevant to a business, government body, research organization, or other enterprise) based on the one or more geographical indicators and the geospatial data (176). See also para 0045 for geospatial data such as transaction data for individual business transactions or other locations or events relevant to an enterprise, or hierarchical geospatial data apportioning geospatial data between multiple levels of geographical areas (e.g., counties or zip code areas defined within the level of individual states, and business transactions assigned to the individual counties or zip code areas.

e.	McDougall fails to disclose or suggest "determining a subset of the secondary dataset based on the geospatial relationship" in claim 20. 
		In response to applicant's argument e: McDougall teaches in para 0035 for geographical divisions (e.g., states, counties, zip code areas, census blocks, etc.); latitude and longitude coordinates; polygons defining geospatial areas (i.e., subset of secondary dataset); or any set of coordinate data that defines one or more points, line segments, or areas over a base map. Geospatial element creation tool 22 may gather data in any combination of such forms, including from mixed sets of data.

f.	McDougall fails to disclose "demographic data, weather data, crime data, traffic data, territory data, company locations, points of interest" of claim 2 (page 17).

In response to applicant’s argument f: The argument is that Page 13 of the Office Action cites paragraph [0023] of McDougall as allegedly disclosing a portion of the recited feature of claim 2. McDougall lacks any discussion of "demographic data," "weather data," "crime data," "traffic data," or "points of interest." For at least this reason, McDougall does not disclose or suggest "demographic data, weather data, crime data, traffic data, ... points of interest" as required by claim 2.
 	As office action includes citation of para 0023, data are collected from a wide variety of sources that include data from points of interest.

g. McDougall fails to disclose "a driving distance, and a driving time associated with a route" of claim 4. (page 17).
In response to applicant’s argument g: McDougall teaches in para 0035 for Geospatial element creation tool 22 of this disclosure may read data tables of geospatial line items with reoccurring place names and other details from Business Intelligence reports or other operational data, which may be organized in columns, and which may reference any of several forms of data such as geographical divisions (e.g., states, counties, zip code areas, census blocks, etc.); latitude and longitude coordinates; polygons defining geospatial areas; or any set of coordinate data that defines one or more points, line segments, or areas over a base map. Geospatial element creation tool 22 may gather data in any combination of such forms, including from mixed sets of data. See para 0044 for Geospatial element creation tool 22 may use any of various methods (e.g., applying a set of logic rules, prioritizing proximity of areas).
h.	McDougall fails to disclose or suggest "wherein the filter parameters further include at least one data filter parameter that identifies (i) a data field of the secondary dataset and (ii) a filter condition, and wherein determining the reduced secondary dataset based on the filter parameters comprises filtering out records of the secondary dataset that do not meet the filter condition for the identified data field" as recited in claim 5 (page 17).
	In response to applicant’s argument h: McDougall teaches in para 0038, The operational data (i.e., primary data) may include, e.g., Business Intelligence reports (i.e., reduced secondary data) or other Business Intelligence data that may indicate geographical areas associated with business data, such as states (i.e., data field of the secondary dataset) or other locations or areas associated with sales transactions (i.e., filter condition) or other business events. Therefore, BI reports can be generated based on the indicated geographical areas or states. See also para 0050 for Geospatial element creation tool 22 may additionally apply gaps simplifications and/or boundary simplifications in generating a composite shape, such as to fill gaps such as missing states with no data (such as transaction data from an operational data set), or to align adjacent boundaries with other composite shapes (e.g., to remove or harmonize duplicated data defining borders of adjacent states or mutually shared borders among states, countries, sales regions, or other defined geographical areas).

i. McDougall fails to disclose or suggest "determining, for each record of the at least one record of the primary dataset, the corresponding value comprises: determining a total number of records in the reduced secondary dataset" as recited in claim 6. (page 18).

In response to applicant’s argument i: McDougall teaches in para 0051 that Geospatial element creation tool 22 may also detect that an unassigned region has greater summed proximity to a set of regions assigned to a first hierarchical group than to other regions assigned to a second or other hierarchical groups, and assign the unassigned region to that first hierarchical group, for example. In another example, geospatial element creation tool 22 may assign areas intermediate to assigned areas to aggregated geospatial elements (e.g., sales regions) with a priority on optimizing certain variables among the aggregated geospatial elements, such as by balancing a number of transactions such as recorded sales or anticipated sales among sales region aggregated geospatial elements, for example.

j. McDougall fails to disclose or suggest "sorting records of the reduced secondary dataset based on a provided sort column" as recited in claim 7. (page 18).
In response to applicant’s argument j: McDougall teaches in para 0050 for Geospatial element creation tool 22 may collect geographical areas of the same level or order of geographical division (e.g., states) as those already defined by geospatial data in an operational data source. 

k. McDougall fails to disclose or suggest "determining the corresponding value by calculating a value representing a geospatial relationship between the at least one record of the primary dataset and the selected record from the reduced secondary dataset" as recited in claim 9.
		In response to applicant’s argument k: McDougall teaches in para 0051 that geospatial element creation tool 22 may assign areas intermediate to assigned areas to aggregated geospatial elements (e.g., sales regions) with a priority on optimizing certain variables (i.e., determining the corresponding value) among the aggregated geospatial elements, such as by balancing a number of transactions such as recorded sales or anticipated sales among sales region aggregated geospatial elements, for example.

In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims 1, 19 and 20 recite a method comprising: obtaining a primary dataset and secondary datasets, receiving a selection at the user interface, determining a reduced secondary dataset for each record of the at least one record of the primary dataset, and a corresponding value derived from one or more records of the reduced secondary dataset, as drafted, under its broadest reasonable interpretation, covers performance of the limitation as mental processes that is the concept performed in the human mind but for the recitation of a computer implemented method . For example, the “obtaining” and “providing” steps in the context of this claim encompasses pre-solution activity as data gathering. The “determining” and “generating” steps are analyzing the primary and secondary dataset and derive corresponding values from one or more records based on geospatial relationship and generating step generates an augmented dataset, these concept can be performed in the human mind or by a human using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as mental process but for the recitation of computer using generic method or techniques to perform the recited functions, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, claims 1, 19 and 20 recites abstract idea.
This judicial exception is not integrated into a practical application because the claim recites additional elements “a non-transitory computer readable medium” and “a computer” in claim 19. The non-transitory computer-readable medium is for having instructions stored thereon that, when executed by a computer, cause the computer to perform the recited steps. These are recited at a high level of generality (i.e., performing data gathering, determine geospatial relationship between primary and secondary datasets, determining corresponding value). Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Therefore, the claim is not patent eligible.
As to claims 2-18, there is no indication that the element (automatically updating the augmented primary dataset, the filter parameters, determining a total number of records in the reduced secondary dataset, sort column, calculating a value representing a geospatial relationship, geospatial relationship is a shared territory, determining geospatial coordinates associated with records, generating a data visualization, displaying, on a map displayed at the user interface, map objects associated with records from the primary dataset) improves the functioning of a computer or improve any other technology. It merely provides conventional computer implementation. Therefore, the claims do not amount to more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The receiving step recites receiving a selection for filter parameters. The secondary dataset is obtained based on received dataset type selections as recited in the second obtaining step.  However, there is no dataset type selection is received, claim only recites providing a list of dataset types for collecting data. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDougall et al., US 20140280064 A1 (hereinafter “McDougall”).

As to claim 20,
McDougall teaches a computer-implemented method comprising: 
obtaining a primary dataset and a secondary dataset (Mcdougall, Fig. 7, element 172 operation data corresponds to primary dataset and element 174 geographical data associated with the one or more geographical areas corresponds to secondary dataset); 
identifying a location associated with a record in the primary dataset (McDougall, Fig. 7, element 172 geographical indicators indicating one or more geographical areas (i.e., location)); 
determining a geospatial relationship between the record of the primary dataset and records of the secondary dataset (McDougall, para 0073, Fig. 7, element 174 geospatial data associated (i.e., geospatial relationship) with the one or more geographical areas indicated by the one or more geographical indicators with para 0042, The geographical indicators from the operational data may indicate geographical areas of any type, including both geographical points and extended areas, and either publicly available or custom-defined geographical areas. See also para 0045 for geospatial data such as transaction data for individual business transactions or other locations or events relevant to an enterprise, or hierarchical geospatial data apportioning geospatial data between multiple levels of geographical areas (e.g., counties or zip code areas defined within the level of individual states, and business transactions assigned to the individual counties or zip code areas); 
determining a subset of the secondary dataset based on the geospatial relationship (McDougall, Fig. 7, element 174 geospatial data associated (i.e., geospatial relationship) with the one or more geographical areas indicated by the one or more geographical indicators); and 
generating supplemental data for the record of the primary dataset based at least in part on the subset of the secondary dataset and the geospatial relationship (McDougall, Fig. 7 element 176 for generate one or more aggregated geospatial elements based on the one or more geographical indicators and the geospatial data).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over “McDougall” and in view of Cruickshank et al., US 20150186910 A1 (hereinafter “Cruickshank”).

As to claims 1 and 19,
McDougall teaches a computer-implemented method comprising: 
obtaining a primary dataset comprising at least one record (McDougall, para 0031, Data access service 20 retrieves a query result set from the underlying data sources, in accordance with query specifications. Data access service 20 may intercept or receive queries, e.g., by way of an API presented to enterprise applications 26. Data access service 20 may then return this result set to enterprise applications 26 as BI reports, other BI objects, and/or other sources of data that are made accessible to BI portal 24 on client computing device 16A. These may include geospatial element information such as aggregated geospatial elements generated by geospatial element creation tool 22. Geospatial element creation tool 22 may collect data, such as geospatial data and geographical data, from operational data 36 and geographical data 37 in particular among data sources 38, and generate aggregated geospatial elements based on the geospatial data and geographical data); 
providing, at a user interface, a list of dataset types for collecting data (McDougall, para 0031, Geospatial element creation tool 22 may collect data, such as geospatial data and geographical data, from operational data 36 and geographical data 37 in particular among data sources 38 (i.e., dataset types), and generate aggregated geospatial elements based on the geospatial data and geographical data with para 0037 for Geospatial element creation tool 22 may receive or define a selected outer geographical boundary for a geographical domain within which the geographical locations); 
obtaining a secondary dataset based on a received dataset type selection (McDougall, para 0031, Data access service 20 retrieves a query result set from the underlying data sources, in accordance with query specifications); 
determining, for each record of the at least one record of the primary dataset: a reduced secondary dataset based on the filter parameters selected at the user interface (McDougall, para 0038, The operational data may include, e.g., Business Intelligence reports (i.e., reduced secondary data) or other Business Intelligence data that may indicate geographical areas associated with business data, such as states (i.e., filter parameter) or other locations or areas associated with sales transactions or other business events); and 
a corresponding value derived from one or more records of the reduced secondary dataset, the one or more records of the reduced secondary dataset having an identified geospatial relationship to the corresponding record from the primary dataset (McDougall, para 0039 and 0054-0059, When geospatial element creation tool 22 may search for a direct match in a lookup table from phase 1 with a data value from phases 3 and 4, geospatial element creation tool 22 may associate the metadata from phase 2 and value from phase 3 to the geospatial shape from phase 1).
generating an augmented primary dataset (McDougall, para 0070 Geospatial element creation tool 22 or other modules or techniques of this disclosure may also augment a business model hierarchy in which one or more levels previously had no geospatial associations using geospatial data (e.g., geographical shapes). Geospatial element creation tool 22 or other modules or techniques of this disclosure may also scan and collect from a business model hierarchy and related reports for direct and indirect references (e.g., geographical references) based on the business model's E-R and containment associations), comprising: 
data from the primary dataset (McDougall, para 0036, Table 1 records shows records in the geospatial files); and 
an additional data field comprising, for each record of at the least one record of the primary dataset, the respective corresponding value (McDougall, para 0036-0037, Geospatial element creation tool 22 may collect the data in Table 1 and combine it with existing geospatial data, such as shape files of geographical divisions such as states (i.e., corresponding values) of the U.S.A.  Geospatial element creation tool 22 may then build composite shapes that may aggregate the shape files of geographical divisions into aggregated geospatial elements that indicate geographical areas, and that may be or may include geospatial files such as KML files, other GIS files, or other geospatial files (i.e., augmented primary dataset) that may be compatible for usage with a Geographical Information System (GIS) application with para 0037 for Geospatial element creation tool 22 may subsequently assign additional geographical areas to the aggregated geospatial elements.  Geospatial element creation tool 22 may receive or define a selected outer geographical boundary for a geographical domain within which the geographical locations indicated by the data elements are contained, and geospatial element creation tool 22 may assign portions of the area within the outer geographical boundary to the aggregated geospatial elements).  
McDougall teaches the invention as claimed above, McDougall does not explicitly teach receiving a selection, at the user interface, of filter parameters, wherein the filter parameters include at least a geospatial relationship based on geospatial data from the primary dataset and geospatial data from the secondary.
However, Cruickshank teaches receiving a selection, at the user interface, of filter parameters, (Cruickshank, para 0057, FIG. 7 is an illustration of a process through which the systems and methods identify organizations associated with map locations. As an initial step 180, the GISDA displays regions that meet user selected filtering criteria), 
wherein the filter parameters include at least a geospatial relationship based on geospatial data from the primary dataset and geospatial data from the secondary dataset (Cruickshank, para 0057, the GISDA is queried for organizations, such as EDOs, associated with the selected location 190. The GISDA then returns a list of organizations associated (i.e., relationship) with the location that meet the selected filtering values 195, with links to each organization's microsite within the system 200. In the preferred embodiment, the associated list of organizations will be displayed along with a list of the selected parameter (filter) values 205.) with para 0063 for the user may save the displayed data to a report or compare the data to corresponding data associated with another region. Further, for certain datasets, the user may select the data to drill down for further information, including the source of the data, as shown in FIG. 13B. The user may also copy the data for pasting into another document, and may select a button to create a graph of the depicted data, for example, showing how the data has changed over time (i.e., geospatial relationship), if the data is available. FIGS. 13A and 13B highlight the user-friendly nature of the graphical user interface, as different datasets for the region may be selected by toggling on the tabs near the center of the page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McDougall by adding the user selection of filter parameters using the graphical user interface that are to be used for searching from the available displayed data elements and the user manipulates the data thresholds for the selected filter parameters, therefore the GISDA uses the parameters to construct a search, and displays the search results on a map as taught by Cruickshank.

As to claim 2,
The combination of McDougall and Cruickshank teaches the secondary dataset comprises at least one of demographic data, weather data, crime data, traffic data, territory data, company locations, points of interest, and business data (McDougall, para 0023, enterprise BI system 14 includes servers that run BI dashboard web applications and may provide business analytics software. A user 12 may use a BI portal on a client computing device 16 to view and manipulate information such as business intelligence reports ("BI reports") and other collections and visualizations of data via their respective computing devices 16).  
As to claim 3,
The combination of McDougall and Cruickshank teaches automatically updating the augmented primary dataset in response to a modification to at least one of the primary dataset and the secondary dataset (McDougall, para 0047, Geospatial element creation tool 22 may also enable a business user to manually edit the aggregated geospatial elements after geospatial element creation tool 22 has automatically generated the aggregated geospatial elements. However, geospatial element creation tool 22 may generate the aggregated geospatial elements in accordance with rules and techniques that are based on geographical logic and business logic such that the automatically generated aggregated geospatial elements are thoroughly suitable for usage by a business user and by a business).  

As to claim 4,
The combination of McDougall and Cruickshank teaches the geospatial relationship is selected from the group consisting of a straight-line distance, a shared territory, a driving distance, and a driving time associated with a route (McDougall, para 0035 and 0044 for Geospatial element creation tool 22 may use any of various methods (e.g., applying a set of logic rules, prioritizing proximity of areas, applying gap and boundary simplifications, applying aggregation rules entered by a business user) in automatically assigning unassigned geographical areas, such as states, to existing geographical areas based on the enterprise's operational data).  
As to claim 5,
The combination of McDougall and Cruickshank teaches the filter parameters further include at least one data filter parameter that identifies (i) a data field of the secondary dataset and (ii) a filter condition (McDougall, para 0038, The operational data (i.e., primary data) may include, e.g., Business Intelligence reports (i.e., reduced secondary data) or other Business Intelligence data that may indicate geographical areas associated with business data, such as states (i.e., data field of the secondary dataset) or other locations or areas associated with sales transactions (i.e., filter condition) or other business events. Therefore, BI reports can be generated based on the indicated geographical areas or states), and 
wherein determining a reduced secondary dataset based on filter parameters comprises filtering out records of the secondary dataset that do not meet the filter condition for the identified data field (McDougall, para 0050 for Geospatial element creation tool 22 may additionally apply gaps simplifications and/or boundary simplifications in generating a composite shape, such as to fill gaps such as missing states with no data (such as transaction data from an operational data set), or to align adjacent boundaries with other composite shapes (e.g., to remove or harmonize duplicated data defining borders of adjacent states or mutually shared borders among states, countries, sales regions, or other defined geographical areas).  
As to claim 6,
The combination of McDougall and Cruickshank teaches determining, for each record of the at least one record of the primary dataset, the corresponding value comprises: determining a total number of records in the reduced secondary dataset (McDougal, para 0044 for Geospatial element creation tool 22 may then generate aggregated geospatial elements based on the geographical indicators and the geospatial data. In particular, geospatial element creation tool 22 may assign or allocate portions of the outer boundary of the contiguous lower 48 states of the U.S.A. together with states that have past business transaction records, to create continuous sales regions that include the existing states and together fill in the entire territory of the contiguous lower 48 states, in this example. See also para 0052).  
As to claim 7,
The combination of McDougall and Cruickshank teaches determining, for each record of the at least one record of the primary dataset, the corresponding value comprises: sorting records of the reduced secondary dataset based on a provided sort column (McDougall, para 0036 and table 1 sorted customer#); and selecting a record from the reduced secondary dataset based on a received index number (McDougall, para 0050 for Geospatial element creation tool 22 may collect geographical areas of the same level or order of geographical division (e.g., states) (i.e., index number) as those already defined by geospatial data in an operational data source).  
As to claim 8,
The combination of McDougall and Cruickshank teaches retrieving the corresponding value from the selected record based on a selected data field from which to select the corresponding value (McDougall, para 0039-0040 for Geospatial element creation tool 22 may collect and assign new geospatial shape file 52 for the state of Oregon to correspond to the coordinate-defined point 46 because geospatial element creation tool 22 finds that the latitude and longitude coordinates of coordinate-defined point 46 (e.g., 45.513 latitude, -122.593 longitude, as shown in Table 1) lie within the state of Oregon. Geospatial element creation tool 22 may discover that the latitude and longitude coordinates of coordinate-defined point 46 lie within the state of Oregon by comparing the latitude and longitude of coordinate-defined point 46(i.e., corresponding value) with geospatial data from a set of geographical data).  

As to claim 9,
The combination of McDougall and Cruickshank teaches determining the corresponding value by calculating a value representing a geospatial relationship between the at least one record of the primary dataset and the selected record from the reduced secondary dataset (McDougall, para 0039-0040 for Geospatial element creation tool 22 may collect and assign new geospatial shape file 52 for the state of Oregon to correspond to the coordinate-defined point 46 because geospatial element creation tool 22 finds that the latitude and longitude coordinates of coordinate-defined point 46 (e.g., 45.513 latitude, -122.593 longitude, as shown in Table 1) lie within the state of Oregon. Geospatial element creation tool 22 may discover that the latitude and longitude coordinates of coordinate-defined point 46 lie within the state of Oregon by comparing the latitude and longitude of coordinate-defined point 46(i.e., corresponding value) with geospatial data from a set of geographical data).    

As to claim 10,
The combination of McDougall and Cruickshank teaches determining, for each record of the at least one record of the primary dataset, the corresponding value comprises: receiving a selected data field associated with the reduced secondary dataset (McDougall, para 0039, FIG. 3 shows an image 40 of two geospatial shape files 42, 44 and a coordinate-defined point 46, in one example. In this example, geospatial shape files 42, 44 represent the states of California and Washington, and coordinate-defined point 46 (i.e., receive selected data field)  is defined by a geographical indicator (in particular, a latitude-longitude coordinate set) from a set of operational data.); and 
determining the corresponding value based on a calculation using data values of the reduced secondary dataset corresponding to the selected data field (McDougall, para 0039-0040 for Geospatial element creation tool 22 may collect and assign new geospatial shape file 52 for the state of Oregon to correspond to the coordinate-defined point 46 because geospatial element creation tool 22 finds that the latitude and longitude coordinates of coordinate-defined point 46 (e.g., 45.513 latitude, -122.593 longitude, as shown in Table 1) lie within the state of Oregon. Geospatial element creation tool 22 may discover that the latitude and longitude coordinates of coordinate-defined point 46 lie within the state of Oregon by comparing the latitude and longitude of coordinate-defined point 46(i.e., corresponding value) with geospatial data from a set of geographical data).   
As to claim 11,
The combination of McDougall and Cruickshank teaches the one or more records of the reduced secondary dataset comprise records of the secondary dataset that are determined to be within a range associated with the geospatial relationship to the corresponding record from the primary dataset (McDougall, para 0043-0044, a business enterprise may have operational data that indicates business transactions that have taken place in a handful of states (i.e., range), as shown in FIG. 5. In this example, a business user may have a goal of visualizing and analyzing the geographical layout of the business transactions and visualizing or defining relevant custom geographical divisions, such as sales regions, for future operations of the business enterprise with para 0044 for Geospatial element creation tool 22 may then generate aggregated geospatial elements based on the geographical indicators and the geospatial data. In particular, geospatial element creation tool 22 may assign or allocate portions of the outer boundary of the contiguous lower 48 states of the U.S.A. together with states that have past business transaction records, to create continuous sales regions that include the existing states and together fill in the entire territory of the contiguous lower 48 states).  
As to claim 12,
The combination of McDougall and Cruickshank teaches the geospatial relationship is a shared territory, the method further comprising: selecting, at the user-interface, a territory set (McDougall, para 0044 for geospatial element creation tool 22 may assign or allocate portions of the outer boundary of the contiguous lower 48 states of the U.S.A. together with states that have past business transaction records, to create continuous sales regions that include the existing states and together fill in the entire territory of the contiguous lower 48 states with para 0032 for  A user may typically create such a geospatial shape file with GIS authoring tools that enable the user to draw outlines over a base map. The resulting polygon or other defined shape may be used to show the shape as an overlay over a base map in an application or a web page).  
As to claim 13,
The combination of McDougall and Cruickshank teaches the one or more records of the reduced secondary dataset comprise records of the secondary dataset that are determined to be within a same territory as the corresponding record from the primary dataset (McDougall, para 0050 for Geospatial element creation tool 22 may collect geographical areas of the same level or order of geographical division (e.g., states) as those already defined by geospatial data in an operational data source).  
As to claim 14,
The method of claim 12, wherein the territory set is a user-created set of geospatial regions drawn on a map at the user interface (McDougall, para 0032 for a user may typically create such a geospatial shape file with GIS authoring tools that enable the user to draw outlines over a base map. The resulting polygon or other defined shape may be used to show the shape as an overlay over a base map in an application or a web page).  
As to claim 15,
The combination of McDougall and Cruickshank teaches the corresponding value identifies the respective territory (McDougall, para 0041 for one set of geographical data may include data defining the geographical extent of each of the states and other territories of the U.S.A. in terms of the latitude and longitude of each line segment of the border (i.e., corresponding value) of each state in a polygon representation, for example. Geospatial element creation tool 22 may have regular or ongoing access to this set of geographical data, and potentially to one or more additional sets of geographical data of any type and from any source).  
As to claim 16,
The combination of McDougall and Cruickshank teaches determining geospatial coordinates associated with records from the primary dataset based on the geospatial data from the primary dataset (McDougall, para 0039-0040, for Geospatial element creation tool 22 may collect and assign new geospatial shape file 52 for the state of Oregon to correspond to the coordinate-defined point 46 because geospatial element creation tool 22 finds that the latitude and longitude coordinates of coordinate-defined point 46 (e.g., 45.513 latitude, -122.593 longitude, as shown in Table 1)(i.e., value) lie within the state of Oregon); and 
determining geospatial coordinates associated with records from the secondary dataset based on geospatial data from the secondary dataset (McDougall, para 0040, for Geospatial element creation tool 22 may collect and assign new geospatial shape file 52 for the state of Oregon to correspond to the coordinate-defined point 46 because geospatial element creation tool 22 finds that the latitude and longitude coordinates of coordinate-defined point 46 (e.g., 45.513 latitude, -122.593 longitude, as shown in Table 1)(i.e., value) lie within the state of Oregon. Geospatial element creation tool 22 may discover that the latitude and longitude coordinates of coordinate-defined point 46 lie within the state of Oregon by comparing the latitude and longitude of coordinate-defined point 46 with geospatial data from a set of geographical data).  

As to claim 17,
The combination of McDougall and Cruickshank teaches generating a data visualization based on the augmented dataset (McDougall, para 0071 for Geospatial element creation tool 22 or other system of this disclosure may further use geospatial files (e.g., with shapes) used to produce visualizations and queries based on names and attributes from the business model hierarchy and related business reports that use geospatial queries for the associated shapes producing result sets that represent either dimensional and geospatial cross-products with requiring an author to explicitly create geospatial queries); and 
displaying the data visualization at the user interface (McDougal, para 0071 for result sets with para 0043 for a business enterprise may have operational data that indicates business transactions that have taken place in a handful of states, as shown in FIG. 5. In this example, a business user may have a goal of visualizing and analyzing the geographical layout of the business transactions and visualizing or defining relevant custom geographical divisions, such as sales regions, for future operations of the business enterprise).
As to claim 18,
The combination of McDougall and Cruickshank teaches displaying, on a map displayed at the user interface, map objects associated with records from the primary dataset (McDougall, para 0032 for A user may typically create such a geospatial shape file with GIS authoring tools that enable the user to draw outlines over a base map. The resulting polygon or other defined shape may be used to show the shape as an overlay over a base map in an application or a web page.); and
 displaying map object information for corresponding map objects, the map object information for a particular map object corresponding to its associated record from the primary dataset (McDougall, para 0032 for A user may typically create such a geospatial shape file with GIS authoring tools that enable the user to draw outlines over a base map. The resulting polygon or other defined shape may be used to show the shape as an overlay over a base map in an application or a web page.); and 
updating the map object information with the additional data field of the augmented primary dataset (McDougall, para 0044 for geospatial element creation tool 22 may assign or allocate portions of the outer boundary of the contiguous lower 48 states of the U.S.A. together with states that have past business transaction records, to create continuous sales regions that include the existing states and together fill in the entire territory of the contiguous lower 48 states, in this example. Sales regions are one example of aggregated geospatial elements that geospatial element creation tool 22 may create that combine geographical regions based on geospatial data from an operational data set (e.g., business records of past business transactions in certain states) and additional geographical data from a geographical data set (e.g., data defining the areas of all the states in the contiguous lower 48 states). The business user may assign certain states having past business transactions to different sales regions. Generating aggregated geospatial elements based on the geographical indicators and the geospatial data may also include geospatial element creation tool 22 automatically assigning the remaining states of the 48 contiguous states that don't have records of past business transactions to one of the existing sales regions defined by the business user).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Parker et al. (US 20080059889 A1) discloses a geographic overlay system including an information system, a mapping system interface to communicate with a mapping system and a database system including National Census geographic boundaries and data files. The geographic overlay system utilizes a client/server model that streams geographic data from a server system to dynamically render vector-based map layers inside a client browser. The geographic overlay system employs a Nationwide database of Census geographies that may be rendered as interactive point, line or polygon objects over a National base map provided by the mapping system. A database builder interface enables users to build the database and server pages.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



4/29/2022

/NARGIS SULTANA/Examiner, Art Unit 2164      

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164